     Case 2:19-cv-10674-TJH-SP Document 37 Filed 09/09/20 Page 1 of 3 Page ID #:1151



 1

 2

 3

 4

 5

 6

 7

 8                    United States District Court
 9                    Central District of California
10                         Western Division
11

12     STRIKE 3 HOLDINGS, LLC,                           CV 19-10674 TJH (SPx)
13                        Plaintiff,
14           v.
                                                       Order to Show Cause
15     JOHN DOE SUBSCRIBER
       ASSIGNED IP ADDRESS
16     75.84.181.123,
17                        Defendants.
18
       AND RELATED COUNTERCLAIM.
19

20          The Court has considered the motion to dismiss the counterclaim filed by Plaintiff
21    and Counterdefendant Strike 3 Holdings, LLC [“Strike 3"], together with the moving
22    and opposing papers.
23          On December 17, 2019, Strike 3 filed this copyright infringement action against
24    Defendant John Doe subscriber assigned IP address 75.84.181.123 [“John Doe”]. On
25    May 11, 2020, John Doe filed a counterclaim against Strike 3, seeking a declaration
26    that he did not infringe Strike 3's copyright. On May 19, 2020, Strike 3 filed: (1) A
27    redacted First Amended Complaint [“FAC”] that substituted a new defendant in place
28    of John Doe; and (2) An ex parte application for leave to file the underacted FAC under

                                                         Order to Show Cause – Page 1 of 3
     Case 2:19-cv-10674-TJH-SP Document 37 Filed 09/09/20 Page 2 of 3 Page ID #:1152



 1    seal.
 2            On June 1, 2020, the Court denied Strike 3's ex parte application for failure to
 3    comply with the Local Rules. Later that day, Strike 3 filed a motion to dismiss the
 4    counterclaim. In its motion to dismiss the counterclaim, Strike 3 acknowledged that
 5    John Doe was not the infringer of its copyright, and argued that the FAC did not
 6    include John Doe as a defendant and that John Doe lacked an injury-in-fact and
 7    standing to assert his counterclaim for declaratory judgment.
 8            On September 3, 2020, the Court amended its June 1, 2020, order to, also, strike
 9    the redacted FAC from the record because there was not a corresponding unredacted
10    version of the FAC filed under seal.
11            Thus, the original complaint remains the operative complaint.
12

13            Accordingly,
14

15            It is Ordered that Strike 3 shall show cause, if it has any, as to why this case
16    should not be dismissed given Strike 3's acknowledgment that John Doe did not
17    infringe its copyright. Strike 3 shall file a written response to this Order to Show Cause
18    by September 25, 2020. In lieu of a written response, the Court will accept a notice of
19    voluntary dismissal. If Strike 3 intends to, properly, move to file a First Amended
20    Complaint under seal, it shall respond to this Order to Show Cause and state its
21    intentions. If Strike 3 files a written response, an opposition brief, if any, may be filed
22    no later than seven days after Strike 3's response is filed. Strike 3 may file a reply brief
23    to any opposition brief no later than seven days after any opposition brief is filed.
24

25            It is further Ordered that John Doe shall show cause, if he has any, as to why
26    his counterclaim should not be dismissed for lack of a case or controversy. John Doe
27    shall file a written response to this Order to Show Cause by September 25, 2020. In
28    lieu of a written response, the Court will accept a notice of voluntary dismissal of the

                                                            Order to Show Cause – Page 2 of 3
     Case 2:19-cv-10674-TJH-SP Document 37 Filed 09/09/20 Page 3 of 3 Page ID #:1153



 1    counterclaim. If John Doe files a written response, an opposition brief, if any, may
 2    be filed no later than seven days after John Doe’s response is filed. John Doe may file
 3    a reply brief to any opposition brief no later than seven days after any opposition brief
 4    is filed.
 5

 6    Date: September 9, 2020
 7                                               __________________________________
 8                                                      Terry J. Hatter, Jr.
 9
                                                 Senior United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                          Order to Show Cause – Page 3 of 3
